COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00008-CV


RALPH ADAMS AND ALL OTHER                                            APPELLANT
OCCUPANTS OF 2557 MARINA
DRIVE, GRAND PRAIRIE, TEXAS
75054

                                        V.

FEDERAL NATIONAL MORTGAGE                                              APPELLEE
ASSOCIATION AKA FANNIE MAE


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On June 20, 2012, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

      1
       See Tex. R. App. P. 47.4.
ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J., and GABRIEL, J.

DELIVERED: July 19, 2012




                                    2